ALLOWABILITY NOTICE
	Applicant’s response, dated 6/15/22, has been entered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-5, 8-16, and 38-41 are allowed.
The following is an examiner’s statement of reasons for allowance: as to claim 1 and its dependent claims, the claims recite the details of a portable solid-state drive (SSD) module comprising: a case having a window; an SSD arranged in the case; a light-emitting device (LED) module arranged in the case to indicate an operation of the SSD through the window; and a main bracket arranged in the case to support the LED module, wherein the main bracket is configured to upwardly support the LED module and wherein the main bracket comprises at least one rib formed on an upper surface of the main bracket, and wherein the at least one rib is downwardly inclined along a first direction corresponding to an entering direction of the main bracket into the case to slidably make contact with a lower surface of the LED module.
The closest prior art, Huang [US 2004/0190192], teaches the details of a portable solid state drive module with an indicator light, but fails to teach or disclose the details of the bracket and ribs as claimed. No other cited art cures such a deficiency.
Because the prior art of record fails to teach or disclose the details of a portable solid-state drive (SSD) module comprising: a case having a window; an SSD arranged in the case; a light-emitting device (LED) module arranged in the case to indicate an operation of the SSD through the window; and a main bracket arranged in the case to support the LED module, wherein the main bracket is configured to upwardly support the LED module and wherein the main bracket comprises at least one rib formed on an upper surface of the main bracket, and wherein the at least one rib is downwardly inclined along a first direction corresponding to an entering direction of the main bracket into the case to slidably make contact with a lower surface of the LED module, nor is there any reason to modify or combine them absent applicant’s own disclosure, the claims are allowable over the prior art of record.
As to claim 8 and its dependent claims, the claims recite the details of a portable solid-state drive (SSD) module comprising: a case having a window; an SSD arranged in the case; a light-emitting device (LED) module arranged in the case to indicate an operation of the SSD through the window; and a main bracket arranged in the case to support the LED module, wherein the main bracket is configured to upwardly support the LED module, and wherein the main bracket comprises: a body portion positioned between the case and the SSD; a pair of horizontal supporting portions horizontally extended from both portions of a front surface of the body portion to support both side surfaces of the LED module; and a vertical supporting portion arranged between the horizontal supporting portions to support a lower surface of the LED module.
The closest prior art, Huang [US 2004/0190192], teaches the details of a portable solid state drive module with an indicator light, but fails to teach or disclose the details of the supporting portions as claimed, in combination with other claimed elements and limitations. No other cited art cures such a deficiency.
Because the prior art of record fails to teach or disclose the details of a portable solid-state drive (SSD) module comprising: a case having a window; an SSD arranged in the case; a light-emitting device (LED) module arranged in the case to indicate an operation of the SSD through the window; and a main bracket arranged in the case to support the LED module, wherein the main bracket is configured to upwardly support the LED module, and wherein the main bracket comprises: a body portion positioned between the case and the SSD; a pair of horizontal supporting portions horizontally extended from both portions of a front surface of the body portion to support both side surfaces of the LED module; and a vertical supporting portion arranged between the horizontal supporting portions to support a lower surface of the LED module, nor is there any reason to modify or combine them absent applicant’s own disclosure, the claims are allowable over the prior art of record.
As to claim 38 and its dependent claims, the claims recite the details of a portable solid-state drive (SSD) module comprising: a case having a window; an SSD arranged in the case; a light-emitting device (LED) module arranged in the case to indicate an operation of the SSD through the window; and a main bracket arranged in the case to support the LED module, wherein the SSD module further comprises a front bracket arranged in the case to support connectors electrically connected between the SSD and the LED module, and wherein the LED module comprises at least one supporting groove and the front bracket comprises at least one supporting portion inserted into the supporting groove.
The closest prior art, Huang [US 2004/0190192], teaches the details of a portable solid state drive module with an indicator light, but fails to teach or disclose the details of the supporting groove as claimed, in combination with other claimed elements and limitations. No other cited art cures such a deficiency.
Because the prior art of record fails to teach or disclose the details of a portable solid-state drive (SSD) module comprising: a case having a window; an SSD arranged in the case; a light-emitting device (LED) module arranged in the case to indicate an operation of the SSD through the window; and a main bracket arranged in the case to support the LED module, wherein the SSD module further comprises a front bracket arranged in the case to support connectors electrically connected between the SSD and the LED module, and wherein the LED module comprises at least one supporting groove and the front bracket comprises at least one supporting portion inserted into the supporting groove, nor is there any reason to modify or combine them absent applicant’s own disclosure, the claims are allowable over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYON GYLLSTROM whose telephone number is (571)270-1498. The examiner can normally be reached M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk Lee can be reached on 571-272-7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRYON T GYLLSTROM/Primary Examiner, Art Unit 2875